Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 28 August 2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Valego (US 2007/0088269).
Regarding claim 1, Valego disclose a metering pump (pump in title, abstract with flow monitoring sensor in para 0016) comprising: 
pump motor (pump motor 75 in fig 4, para 0016); 
a user interface comprising at least one user input station (user interface 13 having a plurality of push buttons 21a-21e in abstract figs 1-2, para 0013, 0019-0026); and 
a control unit (controller 63 including microprocessor 65 in abstract, fig 4, para 0016) configured to receive an input signal from the at least one user input station (controller /microprocessor receives input settings/parameters from buttons/ user-interface in abstract, para 0002, 0004-0005, 0020-0026), the control unit further configured to adjust an operational speed of the pump motor based on the input signal (input to adjust parameters including controlled flow rate in para 0002, 0016, see rate in ml/hr in figs 1-2),
wherein the control unit has a locked configuration and an unlocked configuration (locked in fig 2 and unlocked in fig 1, see fig 5, para 0019-0027),
wherein in the locked configuration the control unit maintains the operational speed of the pump motor in response to receiving the input signal (lockout deactivates the user interface to prevent accidental/ inadvertent change of parameters in para 0019 with the controller maintaining the rate in fig 2),
wherein in the unlocked configuration, the control unit adjusts the operational speed of the pump motor in response to receiving the input signal (unlock enables the user interface push buttons to allow the controller to change/set parameters in para 0026, such as the rate shown in fig 1),
wherein the control unit switches between the locked and unlocked configuration based on a lockout signal received from the user interface (in response to depressing and holding the lockout push button 21a for a predetermined time (4 second), the controller switches between locked with locked padlock symbol 115 in fig 2 and unlocked with unlocked padlock symbol 119 in fig 1, see fig 5, para 0019-0027).
Regarding claim 6, Valego discloses a method of restricting access to a control panel of a metering pump (lockout method in fig 5, para 0020 for user interface 13 of a pump in title/ abstract, the pump with flow monitoring sensor in para 0016, the method comprising:
receiving a user input signal from a user interface (controller 63 /microprocessor 65 receives input settings/parameters from buttons/ user-interface in abstract, para 0002, 0004-0005, 0020-0026), the control unit further configured to adjust an operational speed of the pump motor based on the input signal (input to adjust parameters including controlled flow rate in para 0002, 0016, see rate in ml/hr in figs 1-2); 
determining the user input signal is a lockout access code (determine lockout button depressed in held for 4 seconds with “yes” output from block 129 for locking and “yes” output from block 143 for unlocking in fig 5, para 0020-0023); and 
switching the metering pump between a locked configuration and an unlocked configuration based on a receipt of the lockout access code (in response to depressing and holding the lockout push button 21a for a predetermined time (4 second), the controller switches between locked with locked padlock symbol 115 in fig 2 and unlocked with unlocked padlock symbol 119 in fig 1, see fig 5, para 0019-0027), 
wherein in the locked configuration an operational parameter of the metering pump is maintained in response to the user input signal (lockout deactivates the user interface to prevent accidental/ inadvertent change of parameters in para 0019 with the controller maintaining the rate in fig 2), and 
wherein in the unlocked configuration, the operational parameter is adjusted in response to the user input signal (unlock enables the user interface push buttons to allow the controller to change/set parameters in para 0026, such as the rate shown in fig 1).
Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Valego (US 2007/0088269) as applied above in view of Robol (US 2013/0129536).
Valego discloses a metering pump and method as applied above.
Although not expressly claimed, Applicant’s disclosure (para 0003) refers to metering pumps used to inject chemicals into swimming pools.  
Robol discloses an analogous art metering pump 22 with pump motor 30, user interface 24 and control unit (pump controller) 26 in fig 1.  The pump is used for swimming pools, among other uses in para 0016.  The pump interface can be locked as indicated by a lock key indicator in upper section 150 indicating the user interface password protected (fig 7, par 0052) similar to the lock symbol in Valego.
Regarding claims 1 and 6, if the metering pump is interpreted as used to inject chemicals into swimming pools, then it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Valego such swimming pool use in view of Robol disclosing a metering pump with interface for swimming pool use among other users.

Claim 2-4, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Valego (US 2007/0088269) alone or in combination with Robol (US 2013/0129536) as applied above and further in view of Wang (US 2009/0277535).
Regarding claim 2 and 7, Valego discloses passkey notice in the form of locked padlock symbol 115 indicating locked in fig 2 and unlocked padlock symbol 119 indicating unlocked state/condition in fig 1 in response to user press and hold of one or more buttons for a predetermined time such as 4 seconds, see fig 5, para 0019-0027, but does not expressly disclose instructions on how to how to generate the lockout signal with the user interface.
Wang discloses an analogous art pump (pump in para 0091-0092) with messages on display 307 providing information to the user such as “PRESS AND HOLD UNLOCK FOR 3 SEC”  to indicate how to operate a safety lock in par 0098.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Valego, a passkey notice that provides an instruction on how to generate the lockout signal with the user interface in view of Valego disclosing display of lock/unlock symbols that may include padlock, letters or other icons (par 0019) and Wang disclosing a similar lock status display with information of how to operate the lock/unlock as an obvious state/condition indication.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Valego, displaying a passkey notice that provides an instruction on how to generate the lockout access code with the user interface in view of Valego disclosing display of lock/unlock symbols that may include padlock, letters or other icons (par 0019) and Wang disclosing a similar lock status display with information of how to operate the lock/unlock as an obvious state/condition indication.

Regarding claims 3 and 8, Valego discloses wherein the passkey notice is displayed on the metering pump (display 115/119 on the metering pump in figs 1-2,5, para 0019-0027).
Regarding claim 4, Valego discloses wherein the passkey notice includes a warning against adjusting an operational parameter of the metering pump (locked icon 115 is an indication/ warning that the interface is in lockout and should not be changed/adjusted in fig 2, para 0019-0020, 0025, 0027)
Regarding claim 9, Valego discloses wherein displaying comprises displaying the passkey notice within or on a packaging of the metering pump (display 115/119 on the metering pump in figs 1-2,5, para 0019-0027).
Regarding claim 10, Valego discloses, wherein determining the user input signal is a lockout access code comprises determining whether a user input is actuated continuously by contact with a user for a specified duration of time (determining lockout signal by determining on or more pushbutton depressed and held for predetermined interval of time in abstract, para 0020-0026).
Regarding claim 11, Valego discloses wherein the specified duration of time is at least 4 seconds (four seconds in fig 5 blocks 129,143 and para 0020-0022).
Regarding claim 12, Valego discloses wherein the specified duration of time is between 4 seconds and 10 seconds (four seconds in fig 5 blocks 129,143 and para 0020-0022).

Regarding claim 13, Valego discloses wherein determining the user input signal is a lockout access code comprises determining two or more input stations of the user interface are actuated simultaneously and continuously for a specified duration of time (determining lockout signal by determining more than one lockout pushbutton depressed and held for predetermined interval of time in para 0024).
Regarding claim 14, wherein the specified duration of time is between 4 seconds and 10 seconds (four seconds in fig 5 blocks 129,143 and para 0020-0022).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Valego (US 2007/0088269) alone or in combination with Robol (US 2013/0129536) as applied above and in view of Wang (US 2009/0277535) as applied above and further in view of Boyd (US 2002/0185423).
Valego discloses displayed notice, but does not expressly disclose display within operational manual.
Boyd discloses an analogous art device including a pump (para 0177) with prompting (by instructional manual, audible tone, or visual cue) the user to press and hold buttons to continue.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the passkey notice is displayed within an operational manual of the metering pump in view of Body disclosing prompting by instructional manual to press and hold buttons as an obvious alternative to prompting by audible tone or visual cue.

Claim 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over * Valego (US 2007/0088269) alone or in combination with Robol (US 2013/0129536) as applied above and in view of Wang (US 2009/0277535) as applied above and further in view of Stiles (US 2007/0154323).
Stiles discloses an analogous pump with speed control for swimming pool (title, abstract).  The pump includes a user interface 31 with written instructions for operation (fig 7, para 0028).  Since the display in not shown (para 0028), the instructions are considered printed indicia on the packaging/housing of the pump (also see printed indicia in para 0028).  Also disclosed is touch and hold of buttons for longer than 4 seconds (such as 5 seconds in para 0047 and 10 seconds in para 0048).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above displaying the passkey notice on a packaging of the metering pump in view of Robol disclosing operating instructions printed on the pump housing as an obvious location or manner of indicating instructions.
Regarding claims 12 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above specified duration of time is between 4 seconds and 10 seconds in view of Robol disclosing 5 and 10 seconds as obvious examples of specified duration of time that is between 4 seconds and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Borras (US 4843385) discloses a communication device with keypad lock.  Hendrixson (US 2009/0005729) and Kidd (US 2010/0308963) disclose pumps with interface/ keypad lockout.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/20/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683